United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                      March 6, 2006
                           FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 04-40393
                              Summary Calendar


                        UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                    versus

                          RUBEN VASQUEZ-SANCHEZ,

                                           Defendant-Appellant.

                           --------------------

            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 5:03-CV-210
                      USDC No. 5:01-CR-1174-13

                           --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Ruben Vasquez-Sanchez (“Vasquez”), federal prisoner # 14860-

079, appeals the district court’s denial of his motion to vacate

pursuant to 28 U.S.C. § 2255.              Vasquez filed the motion to

challenge his 156-month sentence for conspiracy to possess with

intent to distribute more than 1,000 kilograms of marijuana.                This

court granted a certificate of appealability (“COA”) on whether

Vasquez’s    defense    counsel    rendered    ineffective    assistance       in


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 04-40393
                                         -2-

connection with the following enhancements to Vasquez’s offense

level: (1) the three-level enhancement for aggravating role in the

offense pursuant to U.S.S.G. § 3B1.1(b) and (2) the two-level

enhancement for possession of a dangerous weapon pursuant to

U.S.S.G. § 2D1.1(b)(1).

     Vasquez asserts that his counsel was deficient in failing to

argue   that    there   was        insufficient    evidence    to    support      the

enhancement     under   U.S.S.G.       §   3B1.1(b)   for   manager/supervisor.

Vasquez asserts that the record demonstrates that the only person

he instructed was a confidential informant (“CI”), who under

U.S.S.G. § 3B1.1(b), does not qualify as a “participant.”

     A defendant’s base offense level may be increased three levels

“[i]f the defendant was a manager or supervisor (but not an

organizer or leader) and the criminal activity involved five or

more participants or was otherwise extensive.”                 See U.S.S.G.        §

3B1.1(b).      To qualify for an adjustment under this section, the

defendant must have been the . . . manager[] or supervisor of one

or more other participants.” See U.S.S.G. § 3B1.1, comment. (n.2).

Application note two to U.S.S.G. § 3B1.1, however, recognizes an

exception to the control requirement if a defendant “exercised

management responsibility over the property, assets, or activities

of a criminal organization.” See U.S.S.G. § 3B1.1, comment. (n.2);

see also United States v. Ronning, 47 F.3d 710, 712 (5th Cir.

1995); United     States      v.    Lopez-Urbina,     ___   F.3d    ___,   2005    WL

1940118, at **13-14 (5th Cir. Aug. 15, 2005).
                                     No. 04-40393
                                          -3-

     The record reflects that Vasquez was a partner in the drug-

trafficking organization. Vasquez was responsible for transporting

loads of narcotics smuggled from Mexico to the organization’s stash

houses in Laredo, Texas.          He was also responsible for negotiating

and arranging the delivery of the narcotics to certain destinations

in the country.            Vasquez admitted during rearraignment that he

acted     as   an    intermediary       in   arranging    and     escorting     the

transportation of the marijuana.             Vasquez often used a CI as his

means of storing and transporting the narcotics.                     The record

further reflects that Vasquez was transporting his own personal

loads of narcotics.           These actions are all indicia of Vasquez’s

elevated role in the criminal organization.                   Thus, the district

court did not clearly err in applying the U.S.S.G. § 3B1.1(b)

enhancement.        See Lopez-Urbina, 2005 WL 1940118, at *14.           As such,

it cannot be said that his counsel rendered ineffective assistance

at sentencing.       See Strickland v. Washington, 466 U.S. 668, 688-89

(1984).

     Vasquez        also    argues    that   his    defense    counsel   rendered

ineffective assistance in connection with the enhancement for

possession     of     a     dangerous    weapon     pursuant    to   U.S.S.G.     §

2D1.1(b)(1).        Vasquez asserts that there was insufficient evidence

to show that he possessed any firearms or that it was foreseeable

to him that his co-conspirators would possess firearms.

     Section § 2D1.1(b)(1) provides for a two-level increase to a

defendant’s base offense level “[i]f a dangerous weapon (including
                                  No. 04-40393
                                       -4-

a   firearm)    was   possessed”        during     the   commission     of   a    drug

trafficking offense.        See U.S.S.G. § 2D1.1(b)(1); United States v.

Garza, 118 F.3d 278, 285 (5th Cir. 1997).                One co-conspirator may

ordinarily be assessed a U.S.S.G. § 2D1.1(b)(1) increase in view of

another co-conspirator’s possession of a firearm during the drug

conspiracy     so   long   as   the     use   of   the   weapon   was   reasonably

foreseeable.    United States v. Mergerson, 4 F.3d 337, 350 (5th Cir.

1993) (citing United States v. Aguilera-Zapata, 901 F.2d 1209,

1215-16 (5th Cir. 1990)).

      According to the record, 1,052 pounds of marijuana and 13

firearms, including an AK-47 assault rifle, were found in co-

conspirator’s, Jorge Hernandez’s, residence which was located at

111 Allende Street.        The residence was a stash house for the drug-

trafficking organization.          The record reflects that Vasquez had a

load of marijuana delivered to the residence for safe storage. “It

was readily foreseeable that firearms would be employed as tools of

the drug-trafficking trade.”            See Garza, 118 F.3d at 286.              Thus,

the district court did not clearly err in applying the U.S.S.G. §

2D1.1(b)(1) enhancement.          Id.    As such, Vasquez’s counsel was not

ineffective at sentencing.            Strickland, 466 U.S. at 688-89.

      Vasquez has filed a motion to supplement his brief on appeal.

He seeks to challenge his sentence under Blakely v. Washington, 542

U.S. 296 (2004) and United States v. Booker, 125 S. Ct. 738 (2005).

This court cannot consider a habeas claim unless a COA has been

issued on that claim.           See Lackey v. Johnson, 116 F.3d 149, 151
                          No. 04-40393
                               -5-

(5th Cir. 1997); United States v. Williamson, 183 F.3d 458, 464

n.11 (5th Cir. 1999).   Accordingly, Vasquez’s motion is DENIED.

The judgment of the district court denying his 28 U.S.C. § 2255 is

AFFIRMED.